Title: To Thomas Jefferson from F. P. Van Berckel, 22 May 1793
From: Berckel, F. P. van
To: Jefferson, Thomas



Fait à Philadelphie Ce 22e. May 1793.

Le Soussigné Resident de Leurs Hautes Puissances les Seigneurs Etats Generaux des Provinces Unies a l’honneur d’informer Monsieur le Secretaire d’Etat du fait Suivant: Un Vaisseau marchand Americain the Hope s’etant trouvé dans le port de Rotterdam a l’epoque de l’embargo general, qui fut mis Sur tous les Batimens dans les ports de la Republique, a l’occasion de la guerre declarée par la France, le Patron de Ce Batiment John Miller s’est adressé par Requête à Leurs Hautes Puissances, reclamant l’Article 8e. du Traité d’Amitié et de Commerce qui Subsiste entre Elles et les Etats Unis, en vertu du quel il pretendoit devoir être excepté de Cet ordre General, priant a cette fin, que l’embargo fut oté de Son Batiment, et qu’il Lui fut permis de Se rendre a Sa destination. Leurs Hautes Puissances ont jugé devoir le lui refuser, avec assurance cependant, qu’il ne Seroit detenu qu’aussi longtemps que les Circonstances le rendroient indispensable, et q’ayant Surtout égard a la bonne intelligence et l’amitié existant entre Elles et les Etats Unis, Elles feroient tout Ce qui seroit en Leur pouvoir, pour rendre Sa detention aussi Courte que possible.
Leurs Hautes Puissances ayant toujours en vuë de Cultiver la bonne harmonie entre les deux Republiques, ont Cru devoir Chercher a prevenir l’impression erronnée à laquelle Ce refus pourroit donner lieu, Si les motifs qui ont necessité Ce refus etoient ignorés, d’autant plus qu’un Article du Traité a formé la base de la priere qui Leur a été faite, Elles ont donné ordre au Soussigné de declarer au Gouvernement des Etats Unis, que loin de vouloir s’ecarter des engagemens Solemnels d’un Traité, dont la foi Leur Sera toujours Sacrée, Elles n’ont rien plus a Coeur que de les observer Strictement, et qu’Elles pensent que les mesures prises à Cette Occasion Sont parfaitement legitimées à l’Epoque d’une invasion inattendue d’un Voisin aussi puissant que la France, attaquant Leur paisible Republique Sans aucune provocation, et que dans des Circonstances où la necessité justifieroit une Suspension de toute Loi, une explication forcée d’un Article du Traité n’a du porter aucun Changement à de telles mesures.
Le Soussigné Se flatte, que le Gouvernement des Etats Unis considerera l’exposé qu’il vient de faire, Comme une nouvelle preuve de la  Sincerité des Sentimens de Ses Maitres, et Servira à raffermir les liens d’amitié qui unissent les deux Republiques.

F: P: van Berckel

